Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 1 of 25




                         EXHIBIT A
   Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 2 of 25
Filing # 114343647 E-Filed 10/02/2020 01:23:47 PM




        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting unifoiin data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                 I.     CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Franklyn Garland
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       RailPros Field Services Inc.
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ❑    $8,000 or less
        ❑    $8,001 - $30,000
        ❑    $30,001- $50,000
        CI   $50,001- $75,000
        ❑    $75,001 - $100,000
        M    over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 3 of 25




    CIRCUIT CIVIL

    ❑ Condominium
    ❑ Contracts and indebtedness
    ❑ Eminent domain
    ❑ Auto negligence
    ❑ Negligence—other
           ❑ Business governance
           ❑ Business torts
           ❑ Environmental/Toxic tort
           ❑ Third party indemnification
           ❑ Construction defect
           ❑ Mass tort
           ❑ Negligent security
           ❑ Nursing home negligence
           ❑ Premises liability—commercial
           ❑ Premises liability—residential
    ❑ Products liability
    ❑ Real Property/Mortgage foreclosure
          ❑ Commercial foreclosure
          ❑ Homestead residential foreclosure
          ❑ Non-homestead residential foreclosure
          ❑ Other real property actions

    LI Professional malpractice
            ❑ Malpractice business
            ❑ Malpractice medical
            ❑ Malpractice—other professional
    IZI Other
            ❑ Antitrust/Trade regulation
            ❑ Business transactions
            ❑ Constitutional challenge—statute or ordinance
            ❑ Constitutional challenge proposed amendment
            ❑ Corporate trusts
              Discrimination—employment or other
            ❑ Insurance claims
            ❑ Intellectual property
            ❑ Libel/Slander
            ❑ Shareholder derivative action
            ❑ Securities litigation
            ❑ Trade secrets
            ❑ Trust litigation

    COUNTY CIVIL

    ❑ Small Claims up to $8,000
    ❑ Civil
    ❑ Real property/Mortgage foreclosure

                                                    2
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 4 of 25




    ❑ Replevins
    ❑ Evictions
          ❑ Residential Evictions
          ❑ Non-residential Evictions
    O Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes ❑ No El

            IV.   REMEDIES SOUGHT (check all that apply):
              Monetary;
            • Nonmonetary declaratory or injunctive relief;
            ❑ Punitive

            V.     NUMBER OF CAUSES OF ACTION: [ ]
            (Specify)

              4

            VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                    ❑ yes
                    El no

            VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    El no
                    ❑ yes If "yes," list all related cases by name, case number, and court.

            VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                     yes
                  ❑ no

    I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
    my knowledge and belief, and that I have read and will comply with the requirements of
    Florida Rule of Judicial Administration 2.425.

    Signature: s/ Juan J. Perez                            Fla. Bar # 115784
                    Attorney or party                                     (Bar # if attorney)

   Juan J. Perez                            10/02/2020
    (type or print name)                           Date




                                                    -3
   Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 5 of 25
Filing # 114343647 E-Filed 10/02/2020 01:23:47 PM



                                                               IN THE CIRCUIT COURT OF THE
                                                               11TH JUDICIAL CIRCUIT IN AND FOR
                                                               MIAMI DADE COUNTY, FLORIDA

        FRANKLYN GARLAND,

                   Plaintiff,

        vs.                                                    Case No.

        RAILPROS FIELD SERVICES INC,
        a foreign Corporation

                   Defendant.


                                                   COMPLAINT

                 Plaintiff FRANKLYN GARLAND, (hereinafter "Plaintiff' or "GARLAND") by and

        through his undersigned attorney hereby sues Defendant RAILPROS FIELD SERVICES INC, a

        foreign Corporation (hereinafter, "Defendant"), and says:

                                          JURISDICTION AND VENUE

        1     This is an action for damages and other relief based on unlawful employment practices

              committed by Defendant and jurisdiction of this Court is invoked pursuant to the provisions of

              Title VII of the Civil Rights Act of 1964, § 706(f) (42 U.S.C. § 2000e-5(f)), the Florida Civil

              Rights Act ("FCRA"), §§ 760.01-760.11.

        2. This Court has jurisdiction of the claims herein pursuant to the FCRA.

        3. The claims asserted in this Complaint arose in Miami-Dade County, Florida during the course

              of Plaintiff's employment with Defendant.

        4. Venue is proper in this Court since Plaintiff was employed by Defendant in Miami, Florida.




                                                          1
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 6 of 25




                                                    PARTIES

    5. Plaintiff is a resident of Miami-Dade and at all times pertinent to this complaint resided within

        Florida. Plaintiff is over the age of eighteen.

    6. Plaintiff is a black individual. He is therefore a member of a class protected under Title VII of

        the Civil Rights Act of 1964 (hereinafter "Title VII") and the Florida Civil Rights Act (Fla.

        Stat. § 760.01 et seq., and hereinafter "FCRA") because the terms, conditions, and privileges

        of his employment were altered because of his race and/or color.

    7. Defendant is a foreign corporation with its principal place of business in Texas and authorized

        to do business in Florida.

    8. Defendant has, at all times material, employed 15 or more employees for each working day in

        each of twenty or more calendar weeks in the current or preceding year in accordance with

        Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

    9. Plaintiff has exhausted his administrative remedies by filing a timely charge of discrimination

       ("Charge") against the Defendant with the Equal Employment Opportunity Commission which

       was dually filed with the Florida Commission on Human Relations.

    10. Plaintiff's Charge was filed on or about May 14, 2019. The actions complained of herein

       occurred within 300 days thereof and/or continued from that date stemming from the same

       actions set forth in the Charge.

    11. Plaintiff was terminated from his position on or about January 5, 2019. His Charge was

       therefore timely filed.

    12. Plaintiff was issued a Notice of Right to Sue on July 7, 2020. This suit is filed in accordance

       with that Notice and within the applicable 90-day time limitation (a copy of the Notice is

       attached hereto as Exhibit "A").




                                                      2
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 7 of 25




    13. The Florida Commission on Human Relations did not issue a finding on Plaintiff's charge

       within 180 days of the filing of said charges.

    14. All other conditions precedent to this action have been performed or have been waived.

                                       GENERAL ALLEGATIONS

    15. Plaintiff was hired by Defendant in November 2015 as a railroad flagger.

    16. Plaintiff has worked for the Defendant and was at all times qualified for his job in that he

       maintained his position without incident for a significant amount of time.

    17. Throughout his employment, Plaintiff's immediate supervisor, Ms. Favor Page (White,

       Caucasian) (hereinafter "Page") regularly and repeatedly treated non-black employees better

       than black employees including Plaintiff

    18. Specifically, the number of hours black employees got scheduled were significantly less

       compared to the White employees. Page would give more hours to the non-black employees

       than to Plaintiff.

    19. Additionally, Page would also issue disciplinary actions to black employees including Plaintiff

       and would not reprimand white employees for the same infraction.

    20. Specifically, in October 2018, Plaintiff was involved in an incident at work. As a result,

       Plaintiff was put on leave without pay for eight (8) weeks.

    21. Upon his return, Plaintiff was required to complete retraining for two (2) weeks.

    22. On or about January 5, 2019, without prior warning, Page called Plaintiff and requested he met

       her and supervisor Joe (LNU) (White, Caucasian) and asked him to bring all his tools with

       him.

    23. Upon his arrival, Page told Plaintiff to go home and enjoy his retirement and that he was no

       longer needed.




                                                     3
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 8 of 25




    24. Upon information and belief other similarly situated white employees that committed a similar

        infraction as Plaintiff were not disciplined at all nor were they terminated.

    25. Specifically, Collins (LNU) (White, Caucasian) a railroad nagger, committed an infraction

        similar to the one Plaintiff was accused of but was only suspended for a few days and then

        allowed to return without any other disciplinary action.

    26. Upon information and belief, Defendant was aware of the discriminatory treatment black

        employees were subjected to by Page. However, no action was taken by Defendant.

    27. Defendant acted with intentional disregard for Plaintiff's rights under Title VII and the FCRA.

    28. At all times relevant, Plaintiff was qualified for his position with Defendant in that he worked

        for the Defendant for nearly four (4) years without disciplinary action.

    29. Defendant's justification(s) for its treatment of Plaintiff, if any, are a mere pretext for unlawful

        discrimination.

    30. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff's race,

       color, were motivating factor(s) in the decision for the adverse employment action(s).

    31. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

        to pay it a reasonable fee for its services.

    32. Plaintiff is entitled to his reasonable attorneys' fees and costs if he is the prevailing party in

       this action.

                                           COUNT I
                              VIOLATION OF THE CIVIL RIGHTS ACT
                               (DISCRIMINATION BASED ON RACE)

    33. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1- 32 of this

       complaint as if set out in full herein.




                                                       4
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 9 of 25




    34. Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§706(a) and 706(g)

        for damages caused by Defendant's unlawful employment practices committed against

        Plaintiff.

    35. Plaintiff is a member of a protected class, to wit, black race.

    36. Defendant, by and through its supervisors, did not treat Plaintiff the same as other non-black

        employees as alleged above.

    37. Page acted on behalf of Defendant and acted within the scope of their duties.

    38. At all times material hereto, the Defendant failed to comply with the Civil Rights Act of 1964

        [42 U.S.C. 2000 e-2 (a)], which states, "If shall be an unlawful employment practice for an

        employer to:    (1) fail or refuse to hire or to discharge any individual, or otherwise to

        discriminate against any individual with respect to his compensation, terms, conditions, or

       privileges of employment, because of such individual's race, color, religion, sex, or

        national origin; or (2) to limit, segregate, or classify his employees or applicants for

        employment in any way which would deprive or tend to deprive any individual of employment

       opportunities or otherwise adversely affect his status as an employee, because of such

       individual's race, color, religion, sex, or national origin."

    39. The Plaintiff was subjected to disparate treatment in the workplace, in that similarly situated,

       non-Black employees were allowed better work opportunities by not being subjected to unfair

       treatment.

    40. At the time of this treatment from employment, the Plaintiff did perform and excel at the

       perfoimance of the essential functions assigned to him by Defendant.

    41. The Plaintiff was qualified for the position apart from his apparent race.

    42. The Plaintiff was discriminated against by Defendant because he was Black.




                                                      5
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 10 of 25




     43. The Defendant is a sophisticated employer who has actual knowledge of the requirements of

         Title VII of the Civil Rights Act of 1964, as amended.

     44. The failure of Defendant to adhere to the mandates of the Act was willful and its violations of

         the provisions of the Act were willful.

     45. Defendant, through its practices and policies as an employer, willfully, and with malicious or

         reckless disregard of Plaintiff's federally protected rights, discriminated against Plaintiff on

         account of his race in violation of Act with respect to its decision to treat Plaintiff different

         from other employees.

     46. Plaintiff was fired by Defendant and Plaintiff's termination from employment was directly

        and proximately caused by the Defendant's unjustified discrimination against Plaintiff

        because of the fact that he was Black, in violation of the Act.

     47. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff's race,

        was a motivating factor in the decision for the adverse employment action(s).

     48. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered

        serious economic losses as well as mental pain and suffering.

     49. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited

        to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions of

        Title VII of the Civil Rights Act of 1964, §706(g).

     50. Plaintiff, based on information and belief, alleges that Defendant's actions were done with

        malice, and with intentional disregard for his protected rights under Title VII of the Civil Rights

        Act of 1964. Defendant, by and through their officers, and/or supervisors, authorized,

        condoned, and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also

        entitled to punitive damages from Defendant in a sum according to proof at trial.




                                                      6
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 11 of 25




         WHEREFORE, Plaintiff respectfully requests that:

          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

              compensate him for past and future pecuniary losses, including injury to his professional

              reputation, and emotional pain and suffering caused by Defendant's discriminatory

              treatment in an amount to be determined at trial and in accordance with the Civil Rights

              Act of 1964, §706(g);

          B. The Court award punitive damages as permitted under the law;

          C. The Court award Plaintiff the costs of this action together with his reasonable attorney's

              fees incurred herein, pursuant to contract and/or statute; and

          D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

              benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant,

              or in lieu of reinstatement, award front pay;

          E. The Court award Plaintiff such other and further relief as the Court deems appropriate.

                                          COUNT II
                              VIOLATION OF THE CIVIL RIGHTS ACT
                              (DISCRIMINATION BASED ON COLOR)

     51. Plaintiff re-avers and re-states paragraphs 1— 32 above, as though the same were fully re-

        written herein, and says:

     52. Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§706(a) and 706(g)

        for damages caused by Defendant's unlawful employment practices committed against

        Plaintiff because Plaintiff was discriminated against and ultimately terminated on the basis of

        his color.

     53. Plaintiff is a member of a protected class because the terms and conditions of his employment

        were altered due to his skin color.




                                                      7
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 12 of 25




     54. Defendant, by and through its supervisors and other employees, did not treat Plaintiff the same

         as non-black employees in that employees with a lighter complexion had better opportunities

         with regard to their schedule and were not subjected to unfair discipline or unfair treatment.

     55. Defendant's employees acted with intentional disregard for Plaintiff's rights under Title VII as

         a person based on the color of his skin.

     56. At all times material hereto, the Defendant failed to comply with the Civil Rights Act of 1964

         [42 U.S.C. 2000 e-2 (a)], which states, "It shall be an unlawful employment practice for an

         employer to:    (1) fail or refuse to hire or to discharge any individual, or otherwise to

         discriminate against any individual with respect to his compensation, terms, conditions, or

         privileges of employment, because of such individual's race, color, religion, sex, or

         national origin; or (2) to limit, segregate, or classify his employees or applicants for

         employment in any way which would deprive or tend to deprive any individual of employment

        opportunities or otherwise adversely affect his status as an employee, because of such

        individual's race, color, religion, sex, or national origin."

     57. At the time of this treatment from employment, the Plaintiff did perform and excel at the

        performance of the essential functions assigned to him by Defendant.

     58. The Plaintiff was discriminated against by Defendant's agents because he was Black.

     59. The Defendant is a sophisticated employer who has actual knowledge of the requirements of

        Title VII of the Civil Rights Act of 1964, as amended.

     60. The failure of Defendant to adhere to the mandates of the Act was willful and its violations of

        the provisions of the Act were willful.

     61. Defendant, through its practices and policies as an employer, willfully, and with malicious or

        reckless disregard of Plaintiff's federally protected rights, discriminated against Plaintiff on




                                                       8
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 13 of 25




        account of the color of his skin a violation of Act with respect to its decision to treat Plaintiff

        different from other employees.

     62. Plaintiff was fired by Defendant and Plaintiff's termination from employment was directly

        and proximately caused by the Defendant's unjustified discrimination against Plaintiff

        because of the fact that he was Black, in violation of the Act.

     63. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff's skin

        color, was a motivating factor in the decision for the adverse employment action(s).

     64. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered

        serious economic losses as well as mental pain and suffering.

     65. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited

        to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions of

        Title VII of the Civil Rights Act of 1964, §706(g).

     66. Plaintiff, based on information and belief, alleges that Defendant's actions were done with

        malice, and with intentional disregard for his protected rights under Title VII of the Civil Rights

        Act of 1964. Defendant, by and through their officers, and/or supervisors, authorized,

        condoned, and/or ratified the unlawful conduct of Aragon, Gonzalez and/or other employees.

        Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum according to

        proof at trial.

         WHEREFORE, Plaintiff respectfully requests that:

          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

              compensate him for past and future pecuniary losses, including appropriate back pay,

              benefits' adjustment, injury to his professional reputation, and emotional pain and




                                                       9
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 14 of 25




               suffering caused by Defendant's discriminatory treatment in an amount to be determined

               at trial and in accordance with the Civil Rights Act of 1964, §706(g);

           B. The Court award punitive damages as permitted under the law;

           C. The Court award Plaintiff the costs of this action together with his reasonable attorney's

               fees incurred herein, pursuant to contract and/or statute; and

           D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

              benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant,

              or in lieu of reinstatement, award front pay;

           E. The Court award Plaintiff such other and further relief as the Court deems appropriate.


                                        COUNT III
                        VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                             (DISCRIMINATION BASED ON RACE)

     67. Plaintiff re-avers and re-states paragraphs 1-32 above, as though the same were fully re-written

        herein, and says:

     68. Plaintiff brings this action under the Florida Civil Rights Act ("FCRA"), §§ 760.01-760.11 for

        damages caused by Defendant's unlawful employment practices committed against Plaintiff

        because Plaintiff was terminated on the basis of his race, Black.

     69. Plaintiff is a member of a protected class, to wit, Black race.

     70. Defendant, by and through its supervisors, by the conduct describe above, Defendant has

        engaged in discrimination against Plaintiff because of Plaintiff's race and subjected the

        Plaintiff to animosity based on his race.

     71. Defendant's supervisors acted with intentional disregard for Plaintiff's rights as a person of

        Black race under the FCRA.




                                                      10
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 15 of 25




     72. Defendant did not provide Plaintiff with a reason for the disparate treatment he was subjected

        to. However, even if Defendant had a reason, Plaintiff's race was, at minimum, a motivating

        factor in its decision to terminate him.

     73. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

        possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment

        with the Defendant.

     74. Specifically, Page, at all material times, acted on behalf of Defendant and acted within the

        scope of her duties.

     75. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

        and did so despite the knowledge of said employees engaging in discriminatory actions.

     76. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited

        to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions of

        Florida Civil Rights Act §§ 760.01-760.11.

     77. Plaintiff, based on information and belief, alleges that Defendant's actions were done with

        malice, and with intentional disregard for his protected rights under the FCRA. Defendant, by

        and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

        conduct of Page and/or other employees. Therefore, Plaintiff is also entitled to punitive

        damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff requests that:

              A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

                  compensate him for past and future pecuniary losses, including appropriate back pay,

                  benefits' adjustment, injury to his professional reputation, and emotional pain and

                  suffering caused by Defendant's discriminatory treatment in an amount to be




                                                      11
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 16 of 25




                  determined at trial and in accordance with the Florida Civil Rights Act, §§ 760.01-

                  760.11.

              B. The Court award punitive damages as permitted under the law;

              C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

                  full benefits Plaintiff would have had Plaintiff not been discriminated against by

                  Defendant, or in lieu of reinstatement, award front pay;

              D. The Court award Plaintiff the costs of this action together with his reasonable

                  attorney's fees incurred herein, pursuant to contract and/or statute; and

              E. The Court award Plaintiff such other and further relief as the Court deems

                  appropriate.



                                       COUNT IV
                       VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                           (DISCRIMINATION BASED ON COLOR)

     78. Plaintiff re-avers and re-states paragraphs 1-32 above, as though the same were fully re-written

        herein, and says:

     79. Plaintiff brings this action under the Florida Civil Rights Act ("FCRA"), Sections 760.01-

        760.11 for damages caused by Defendant's unlawful employment practices committed against

        Plaintiff because Plaintiff was terminated on the basis of the color of his skin.

     80. Plaintiff is a member of a protected class because the terms and conditions of his employment

        were altered due to his skin color.

     81. Defendant's managers and representatives acted with intentional disregard for Plaintiff's rights

        under the FCRA as a person based on the color of his skin.

    82. Defendant's reason for the disparate treatment she was subjected to, if any was pretextual.




                                                     12
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 17 of 25




     83. Plaintiffs skin color was, at minimum, a motivating factor in its decision to terminate him.

     84. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

         possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment

        with the Defendant.

     85. Specifically, Aragon and Gonzalez as manager and HR representative, at all material times,

        acted on behalf of Defendant and acted within the scope of their duties.

     86. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

        and did so despite the knowledge of said employees engaging in discriminatory actions.

     87. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited

        to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions of

        Florida Civil Rights Act §§ 760.01-760.11.

     88. Plaintiff, based on information and belief, alleges that Defendant's actions were done with

        malice, and with intentional disregard for his protected rights under the FCRA. Defendant, by

        and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

        conduct of Page and/or other employees. Therefore, Plaintiff is also entitled to punitive

        damages from Defendant in a sum according to proof at trial.

            WHEREFORE, Plaintiff respectfully requests that:

        A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to

            compensate him for past and future pecuniary losses, including appropriate back pay,

            benefits' adjustment, injury to his professional reputation, and emotional pain and suffering

            caused by Defendant's discriminatory treatment in an amount to be determined at trial and

            in accordance with the Florida Civil Rights Act, §§ 760.01-760.11.

        B. The Court award punitive damages as permitted under the law;




                                                      13
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 18 of 25




        C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

            benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or

            in lieu of reinstatement, award front pay;

        D. The Court award Plaintiff the costs of this action together with his reasonable attorney's

            fees incurred herein, pursuant to contract and/or statute; and

        E. The Court award Plaintiff such other and further relief as the Court deems appropriate.

                                    DEMAND FOR JURY TRIAL


            Plaintiff FRANKYN GARLAND demands trial by jury on all issues and all counts of this

     Complaint so triable as a matter of right.

     Dated: October 2, 2020

                                                          PEREGONZA LAW GROUP, PLLC
                                                          1414 NW 107th Ave,
                                                          Suite 302
                                                          Doral, FL 33172
                                                          Tel. (786) 650-0202
                                                          Fax. (786) 650-0200

                                                          By: /s/Nathaly Saavedra
                                                          Nathaly Saavedra, Esq.
                                                          Fla. Bar No. 118315
                                                          Email: nathaly@peregonza.com

                                                          By: /s/Juan J. Perez
                                                          Juan J. Perez, Esq.
                                                          Fla. Bar No. 115784
                                                          Email: juan@peregonza.com




                                                    14
                                                                         Page
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page         1
                                                                           191ofof25



   Filing # 114783743 E-Filed 10/12/2020 09:55:04 AM


                                                               IN THE CIRCUIT COURT OF THE
                                                               11TH JUDICIAL CIRCUIT IN AND FOR
                                                               MIAMI DADE COUNTY, FLORIDA

           FRANKLYN GARLAND,

                    Plaintiff,

           vs.                                                 Case No. 2020-021238-CA-01


           RAILPROS FIELD SERVICES INC,
           a foreign Corporation

                   Defendant.


                                           SUMMONS IN A CIVIL CASE

           TO: RAILPROS FIELD SERVICES INC, through its Registered Agent:

                                      REGISTERED AGENT SOLUTIONS INC
                                        155 OFFICE PLAZA DR., SUITE A
                                            TALLAHASSEE, FL 32301

           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                          NATHALY SAAVEDRA, ESQ.
                                      PEREGONZA THE ATTORNEYS, PLLC.
                                             1414 NW 107TH AVE
                                                  SUITE 302
                                              DORAL, FL 33172

           an answer to the complaint which is herewith served upon you, within 20 days after service of this
           summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
           be taken against you for the relief demanded in the complaint. You must also file your answer
           with the Clerk of this Court within a reasonable period of time after service.

                                 310009                           10/13/2020

           CLERK ,                                             DATE

           (BY)




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=c5IYpK185bZZt%2fe... 11/13/2020
   Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 20 of 25
Filing # 116162528 E-Filed 11/04/2020 04:23:32 PM



                                                           IN THE CIRCUIT COURT OF THE
                                                           11TH JUDICIAL CIRCUIT IN AND FOR
                                                           MIAMI DADE COUNTY, FLORIDA

                                                           CASE NO.: 2020-021238-CA-01

        FRANKLYN GARLAND,

                Plaintiff,
        vs.


        RAILPROS FIELD SERVICES INC,
        a Foreign Corporation,

                Defendant.
                                            /


                      DEFENDANT'S UNOPPOSED MOTION FOR ENLARGEMENT
                        OF TIME TO RESPOND TO PLAINTIFF'S COMPLAINT

                Defendant Railpros Field Services Inc. hereby moves for a 14-day enlargement of time,

        through and including November 19, 2020, to serve its response to Plaintiff's Complaint. In

        support of this Motion, Defendant states the following:

                1.      Plaintiff served initial process on Defendant on or about October 16, 2020. Thus,

        Defendant's response is presently due on November 5, 2020.

                2.      Defendant's undersigned counsel was just recently retained. Both he and the

        Defendant require additional time to investigate the averments in Plaintiff's Complaint and to

        prepare an appropriate response.

                3.      For all the reasons described above, Defendant requires a 14-day extension of

        time to prepare a response to Plaintiff's Complaint.

                4.      This motion is not being presented for purposes of delay or any other improper

        purpose. The requested extension will not prejudice Plaintiff or any other individual with an

        interest in this action.
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 21 of 25




        CERTIFICATE OF GOOD-FAITH CONFERENCE WITH OPPOSING COUNSEL

            5.      Counsel for Defendant certifies that he has consulted with Plaintiff's counsel in an

     effort to resolve the relief requested herein by agreement. Plaintiff's counsel Nathaly Saavedra,

     Esquire, agreed to the requested 14-day extension for Defendant to respond to Plaintiff's

     Complaint, through and including November 19, 2020.

            6.      For the reasons described above, good cause exists for the requested extension.

            WHEREFORE, Defendant Railpros Field Services Inc. requests a 14-day enlargement of

     time, through and including November 19, 2020, within which to respond to Plaintiff's

     Complaint.

     Dated: November 4, 2020.



                                                    Respectfully submitted,

                                                    OGLETREE, DEAKINS, NASH,
                                                    SMOAK & STEWART, P.C.
                                                    9130 S. Dadeland Boulevard
                                                    Suite 1625
                                                    Miami, Florida 33156
                                                    Telephone: 305.374.0506
                                                    Facsimile: 305.374.0456


                                                   s/ Gregory R. Hawran
                                                   Gregory R. Hawran
                                                   Florida Bar No. 55989
                                                   gregory.hawran@ogletreedeakins.com

                                                    Counselfor Defendant,
                                                    Railpros Field Services Inc.




                                                     2
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 22 of 25




                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on November 4, 2020, the foregoing document is being

     served this day on all counsel of record or pro se parties identified on the attached Service List in

     the manner specified.

                                                          s/ Gregory R. Hawran
                                                          Gregory R. Hawran




                                                      3
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 23 of 25




                                         SERVICE LIST
                        Franklyn Garland v. Railpros Field Services Inc.
                  11th Judicial Circuit in andfor Miami Dade County, Florida
                                CASE NO.: 2020-021238-CA-01

                                               Nathaly Saavedra
                                               nathaly@peregonza.com
                                               Juan J. Perez
                                               juan@peregonza.corn
                                               Peregonza Law Group, PLLC
                                               1414 N.W. 107th Avenue
                                               Suite 302
                                               Doral, FL 33172
                                               Telephone: 786.650.0202
                                               Facsimile: 786.650.0200

                                               Counselfor Plaintiff Franklyn Garland

                                               Method of Service: Florida E-Filing Portal


                                              Gregory R. Hawran
                                              gregory.hawran@ogletreedeakins.com
                                              OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.
                                              9130 S. Dadeland Boulevard
                                              Suite 1625
                                              Miami, Florida 33156
                                              Telephone: 305.374.0506
                                              Facsimile: 305.374.0456

                                              Counselfor Defendant,
                                              Railpros Field Services Inc.




                                              4
   Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 24 of 25
Filing # 116174311 E-Filed 11/04/2020 09:29:45 PM



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2020-021238-CA-01
         SECTION: CA23
         JUDGE: Barbara Areces

         Franklyn Garland
         Plaintiff(s)

         vs.


         RailPros Field Services Inc.
         Defendant(s)



               AGREED ORDER GRANTING DEFENDANT'S UNOPPOSED MOTION FOR
                                ENLARGEMENT OF TIME




                 THIS ACTION came before the Court on Defendant, Railpros Field Services Inc.'s

         Unopposed Motion for Enlargement of Time to Respond to Plaintiff's Complaint. The Court

         having reviewed the motion, considered the agreement of the parties, and being otherwise fully

         advised in the premises, it is hereby,


                 ORDERED AND ADJUDGED that the Motion be and the same is hereby

         GRANTED. Defendant shall have to and including November 19, 2020 in which to file its

         Response to Plaintiff's Complaint.




   Case No: 2020-021238-CA-01                                                                        Page 1 of 2
Case 1:20-cv-24666-DPG Document 1-2 Entered on FLSD Docket 11/13/2020 Page 25 of 25




      DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 4th day of
      November, 2020.


                                                                        - 1    4-2020 9:16 131\,


                                                           2020-021238-CA-01 11-04-2020 9:16 PM
                                                              Hon. Barbara Areces

                                                              CIRCUIT COURT JUDGE
                                                              Electronically Signed



        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      Gregory R. Hawran, greg.hawran@ogletreedeakins.com
      Gregory R. Hawran, robert.borroto@ogletreedeakins.com
      Gregory R. Hawran, kelly.reyes@ogletreedeakins.com
      Juan J. Perez, juan@peregonza.com
      Juan J. Perez, eservice@peregonza.com
      Juan J. Perez, office@peregonza.com
      Kelly Nino , kelly.nino@ogletree.com
      Nathaly Saavedra, nathaly@peregonza.com
      Nathaly Saavedra, office@peregonza.com
      Robert Borroto , robert.borroto@ogletree.com


      Physically Served:




Case No: 2020-021238-CA-01                                                                    Page 2 of 2
